Montgomery, Judge.
The record in this case presents but one question, to-wit: Is a factor’s lien, under Revised Code, section 1977, upon the growing crops of a planter superior in dignity to the personalty- exemption of the wife, under the homestead laws, claimed by her and granted by the Ordinary, in the crop after it is gathered ? We think it is. A homestead of realty is certain*601Sy liable for “money borrowed apd expended in the improvement of the homestead/7 and “ for labor done thereon,77 and material furnished therefor,77 and “ for the purchase-money of the same.77 Upon what better foundation does the exemption of personalty rest ? None is perceived. If none exists, it follows, that it must be liable for “ material furnished therefor.77 And, certainly, provisions furnished to make the crop may well be considered^ of this last mentioned class. The money ■expended in the purchase of such provisions not only vests the •title to the crop in the planter, but actually creates the crop. It may at least fee said to be in the nature of purchase-money.
The affidavit of plaintiff in JL fa., made for the purpose of foreclosure, states the debt to be for advances made and provisions furnished to enable the defendant in fi. fa. to make his crop. There is no question raised as to whether advances made in any other shape than as provisions or commercial manures furnished, can be secured by a lien capable of foreclosure, under section 1969 of the Code; and upon this point we express no opinion..
Let the judgment of the Court below be reversed.